Citation Nr: 1507617	
Decision Date: 02/23/15    Archive Date: 02/26/15

DOCKET NO.  10-31 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral flat feet.

2.  Entitlement to service connection for ankle fractures.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel





INTRODUCTION

The Veteran was a member of the United States Army Reserve with periods of verified active duty from August 1996 to December 1996, October 2001 to October 2002, January 2003 to February 2004, and February 2004 to November 2004.   

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  Jurisdiction currently lies with the RO in Waco, Texas.

The Board has reviewed the Veteran's paper claims file as well as the electronic records in the Veterans Benefits Management System (VBMS) and the Virtual VA system to ensure consideration of the totality of the evidence.

The issue of entitlement to service connection for ankle fractures is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, the Veteran's currently diagnosed bilateral flat feet was aggravated by active duty service.


CONCLUSION OF LAW

The criteria for service connection for bilateral flat feet based on aggravation have been met.  38 U.S.C.A. §§ 1110, 1131, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§3.102, 3.156(a), 3.159, 3.326(a).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed, such error was harmless and will not be further discussed.

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  In order to establish service connection the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

The Veteran contends that service connection is warranted for his bilateral flat feet.  He contends that he was treated for foot problems, including arch pain and foot pain, since basic training and during every active duty call-up.  

As an initial matter, the record establishes that the Veteran has a current diagnosis of flat feet.  In the March 2009 VA examination, the Veteran was diagnosed as having bilateral pes planus (flat feet).

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111; 38 C.F.R. § 3.304(b).  

In this case, the claims file indicates that the Veteran's service treatment records have been lost.  When the Veteran's service treatment records are lost or missing, VA has a heightened duty to afford the Veteran the benefit of the doubt.  Cuevas v. Principi, 3 Vet. App. 542 (1992).  The claims file does have some copies of service treatment records submitted by the Veteran.  A January 1996 enlistment Report of Medical History did not indicate any foot problems, and the physician's summary notes no medical history.  A June 1999 Individual Sick Slip noted the Veteran having foot problems, and aching of foot arches in both feet.  It was also noted that it seemed like his arches were falling.  A February 2001 Report of Medical Examination, which was conducted prior to the beginning of the Veteran's second period of active duty in October 2001, does not note any foot problems; however, in his February 2001 Report of Medical History, the Veteran noted having foot trouble, and the physician's summary stated that the Veteran was in good condition except for a problem with his "arches falling," but that that Veteran did not undergo an orthopedic examination.  Accordingly, based on this record, the Board finds that a flat foot disability was noted at entry into the Veteran's second period of active service, and that the Veteran may not be presumed to have been sound at the time of entry.  38 U.S.C.A. §§ 1111, 1132, 1137; 38 C.F.R. § 3.304(b).

Therefore, if a preexisting disability is noted upon entry into service, the Veteran cannot claim service connection for that disability on a direct basis, but may assert entitlement to service connection on the basis of aggravation.  A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. §§ 1137, 1153; 38 C.F.R. § 3.306(a).  If the presumption of aggravation under 38 U.S.C.A. § 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing that the increase in disability is due to the natural progress of the disease.  38 U.S.C. § 1153; see also 38 C.F.R. § 3.306; Wagner v. Principi, 370 F.3d 1089, 1094-96 (Fed. Cir. 2004).

The additional service treatment records during the Veteran's second period of active duty include a May 2002 Individual Sick Slip which indicated that the Veteran had "bilateral pes planus (flat feet)."  In September 2002, the Veteran was seen by the podiatry clinic for complaints of "painful feet bilaterally secondary to pes planus."  A September 2002 radiology report noted "borderline pes planus bilaterally."  An October 2002 Report of Medical Examination for separation showed the Veteran as having tender arches, and was diagnosed as having symptomatic pes planus.  In his October 2002 Report of Medical History, the Veteran indicated that he had foot trouble.  

The claims file also reflects that the Veteran sought private treatment for his flat feet during active duty.  Records from Stanocola Medical Clinic in April 2002 show that the Veteran had severe fallen arches on both feet.  In October 2002, the Veteran was seen again and stated that the pain was continuing and that by the afternoon he could barely walk.  He also stated that he cannot run very far anymore.  He was diagnosed with acquired pes planus.  It was noted by the podiatrist that he doubted that the Veteran "could stay on active duty anymore if he has to do all these exercises."  

Considering that the Veteran's February 2001 Report of Medical History concluded that he was in good condition except for complaints of falling arches, and that during active duty he sought treatment several times, including private treatment, for painful feet and was diagnosed with acquired bilateral pes planus; the Board finds that this evidence at the least raises a reasonable doubt as to whether the Veteran's pre-existing pes planus increased in disability during active service.  Resolving reasonable doubt in the Veteran's favor, the Board concludes that there was an increase in severity of the Veteran's pes planus during active service.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

As the record shows an increase in the Veteran's pes planus in service, the burden then shifts to VA to establish by clear and unmistakable evidence that any such increase was not beyond the normal progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

A March 2009 VA examiner found that the Veteran's pes planus was "less likely as not permanently aggravated or a result of military service and is at least as likely as not as result of a developmental condition with no change in the natural history of the disease from military service."  No rationale or any further explanation was provided.  As such, the March 2009 VA examiner's opinion lacks probative value, and therefore it is not clear and unmistakable, and the government has not met its burden in this case.

In sum, a foot problem was noted on entry into service.  Moreover, the evidence shows some increase in severity of the Veteran's flat feet condition while in service.  Accordingly, the Board finds that the presumption of aggravation was not rebutted and service connection for flat feet is granted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral flat feet based on aggravation is granted.


REMAND

Regarding the Veteran's claim for service connection for ankle fractures, a VA examination was conducted in March 2009.  The Veteran was diagnosed with bilateral ankle pain associated with ankle fracture.  The examiner opined that the Veteran's bilateral ankle fracture was "less likely as not permanently aggravated or the result of pes planus and is at least as likely as not a result of unknown activities since leaving military service."  The examiner went on further to state that pes planus did not result in ankle fracture; and medical plausibility is a major consideration in determining causation, and none exists between pes planus and ankle fracture.  The examiner did not provide an opinion as to the direct service connection component of the Veteran's claim for service connection.  When determining whether service connection is warranted, all theories of entitlement, direct, presumptive and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  This is especially relevant in light of the fact that the available service treatment records on file show that the Veteran had a May 2002 physical profile due to an ankle injury.  In light of the foregoing, the Board finds that the March 2009 VA examination is inadequate.  A new examination is necessary on remand.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes an examination, even if not required to do so, an adequate one must be produced).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of the Veteran's ankle fractures.  The complete claims folder must be reviewed in conjunction with the examination, and the examiner must clearly state that such was accomplished.  Any testing deemed warranted should be accomplished.  All indicated tests and studies should be performed.

The examiner should address the following:

(a)  The examiner should provide an opinion as to whether it at least as likely as not (a probability of 50 percent or greater) that any currently diagnosed ankle disability is related to the Veteran's active duty service. 

(b)  The examiner should also provide an opinion as to whether it at least as likely as not that any currently diagnosed ankle disability was caused or aggravated (worsened beyond the natural progression) by the Veteran's service-connected bilateral pes planus.  

The examiner should cite to the medical and competent lay evidence of record and explain the rationale for all opinions given.  

2.  After undertaking any other development deemed appropriate, the RO should readjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


